Exhibit 10.50

 

Portions of this exhibit marked [*] are requested to be treated confidentially.

 

CO-PROMOTION AGREEMENT

 

This CO-PROMOTION AGREEMENT (this “Agreement”), dated March 2, 2005, is entered
into by and between SALIX PHARMACEUTICALS, INC., a California corporation
(“Salix”) and ALTANA PHARMA US, INC., a Delaware corporation (“Altana”).

 

WHEREAS, Salix owns, develops, markets and manufactures rifaximin, an antibiotic
marketed and sold under the name “Xifaxan™” (the “Product”), the initial
indication for which is the treatment of patients, twelve (12) years of age and
older, with travelers’ diarrhea caused by non-invasive strains of Escherichia
coli;

 

WHEREAS, Altana has significant experience in the marketing and promotion of
prescription pharmaceutical products; and

 

WHEREAS, each of Salix and Altana wish to collaborate with the other on the
terms and conditions set forth herein to optimize the sales of the Product in
the Territory (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION; TERM

 

1.1. Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings
assigned below:

 

“Act” means the Federal Food, Drug and Cosmetic Act, as amended from time to
time, and the rules, regulations, guidelines and requirements of the FDA (as
hereinafter defined) as may be in effect from time to time.

 

“Adverse Event” means the development of an undesirable medical condition or the
deterioration of a pre-existing medical condition following or during exposure
to the Product, whether or not considered causally related to the Product, the
exacerbation of any pre-existing condition occurring during the use of the
Product, or any other adverse experience or adverse drug experience described in
the FDA’s Investigational New Drug safety reporting and NDA (as hereinafter
defined) postmarketing reporting regulations, 21 C.F.R. 312.32 and 314.80,
respectively, as they may be amended from time to time. For purposes of this
Agreement, “undesirable medical condition” shall include symptoms (e.g. nausea,
chest pain), signs (e.g. tachycardia, enlarged liver) or the abnormal results of
an investigation (e.g. laboratory findings, electrocardiogram), including
unfavorable side effects, toxicity, injury, overdose, sensitivity reactions or
failure of the Product to exhibit its expected pharmacological/biologic effect.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to either Party (as hereinafter defined) to this
Agreement, any Person (as hereinafter defined) that Controls (as hereinafter
defined), is Controlled by or is under common Control with such Party.

 

“Altana” means Altana Pharma US Inc., a Delaware corporation, a wholly owned
subsidiary of Altana Pharma AG, a German company.

 

“Altana Target Physicians” means physicians and other practitioners licensed to
prescribe pharmaceutical products, other than those physicians and other
practitioners that are Salix Target Physicians.

 

“Applicable Laws” means all federal, state and local laws, and the rules,
regulations, guidance, guidelines and requirements of Governmental Authorities
(as hereinafter defined) in effect from time to time, including, without
limitation, those relating to the manufacture, marketing, promotion,
distribution, (including storage, handling and transportation) and sale of the
Product in the Territory (as hereinafter defined), including the Act, the PDMA
(as hereinafter defined), the FDA Guidance for Industry – Supported Scientific
and Educational Activities, “fraud and abuse,” anti-kickback, consumer
protection and false claims statutes and regulations.

 

“Business Day” means any day other than a Saturday or a Sunday or other day on
which commercial banks are authorized or required to be closed in the State of
Delaware.

 

“Cause” has the meaning set forth in Section 7.1 of this Agreement.

 

“Change of Control” means a transaction (or series of transactions) that results
in: (a) a merger, consolidation or reorganization of a Party (each of which is
referred to as a “Merger”) whereby the holders of record of all capital stock of
a Party outstanding immediately prior to the Merger, shall, immediately after
such Merger, hold, directly or indirectly, less than fifty percent (50%) of the
outstanding capital stock, voting or management control of the surviving or
acquiring entity; (b) any other purchase or acquisition of more than fifty
percent (50%) of the outstanding capital stock, voting or management control of
Altana; or (c) a sale or exchange of all, or substantially all, of the assets of
a Party.

 

“Competing Product” means any pharmaceutical product or compound (whether alone
or in combination with any other product or compound), including any
non-prescription product, other than the Product, whose primary indication is
the same as the Product.

 

“Confidential Information” means all confidential materials, data or other
information, including any proprietary information (whether or not patentable,
or protectable as a trade secret), regarding the technology, products, business
or objectives of a Party or its Affiliates that is disclosed to the other Party
pursuant to this Agreement other than information that:

 

(a) is obtained by the receiving Party from a non-Party person that did not
disclose the information in violation of a non-disclosure obligation; or

 

(b) is in the public domain not as a result of action by the receiving Party or
its Affiliates;

 

2



--------------------------------------------------------------------------------

The obligations of confidentiality shall not apply to the extent of a disclosure
of Confidential Information required by law or court order; provided, however,
that, in the event of any such required disclosure, to the extent permissible,
the receiving Party shall give the disclosing Party prompt notice thereof in
order that the disclosing Party may attempt to quash, limit or otherwise prevent
or limit disclosure, the receiving Party shall cooperate with the disclosing
Party with respect to any such attempt as reasonably requested by the receiving
Party.

 

“Contract Year” means the period beginning on the Co-Promotion Date (as
hereinafter defined) and ending on [*], and each successive twelve (12) month
period thereafter, provided, that, the final Contract Year may be a shorter
period ending on the expiration or termination of the Co-Promotion Period
pursuant to this Agreement.

 

“Contract Year Quarter” means the period beginning on the Co-Promotion Date and
ending on [*], and each successive three (3) month period thereafter, provided
that (a) the initial Contract Year Quarter may be a shorter period should the
Co-Promotion Date occur prior to [*] (in which case the initial Contract Year
Quarter would end on [*]), and (b) the final Contract Year Quarter may be a
shorter period ending on the expiration or termination of the Co-Promotion
Period pursuant to this Agreement.

 

“Control” shall mean (a) to possess, directly or indirectly, the power to direct
the management or policies of a Person, whether through ownership of voting
securities or by contract relating to voting rights or corporate governance, or
(b) to own, directly or indirectly, fifty percent (50%) or more of the
outstanding voting securities or other ownership interest of such Person;
provided that where local law restricts maximum ownership to a level less than
the level in (b), control is established by direct or indirect ownership of the
maximum permitted ownership percentage.

 

“Co-Promotion Date” means the date upon which Altana begins Promotion of the
Product.

 

“Co-Promotion Fee” has the meaning set forth in Section 5.1 of this Agreement.

 

“Co-Promotion Period” means the period (a) commencing on the Effective Date (as
hereinafter defined), and (b) concluding on [*], unless earlier terminated
pursuant to Section 7.1 hereof.

 

“Damages” means any and all losses, liabilities, claims, damages, judgments,
penalties, costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses.

 

“Detail” means any in-person sales presentation of the Product made by
Representatives (as hereinafter defined) of Altana to Altana Target Physicians
(as hereinafter defined), describing it in a fair and balanced manner consistent
with the requirements of this Agreement and Applicable Law and in a manner that
is customary in the industry for the purpose of promoting a prescription
pharmaceutical product. Details shall be deemed to include only full
presentations of the first or second position in a sales presentation and shall
not be deemed to

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

include tertiary or other details that are not in the first or second position,
“reminder” details or e-details, in each case as such terms are generally
understood in the pharmaceutical industry, or any presentations made at
conventions or similar gatherings. When used as a verb, “Detail” shall mean to
engage in a Detail.

 

“Detail Call Threshold” has the meaning set forth in Section 2.1(b) of this
Agreement.

 

“Effective Date” means the date upon which both Parties have signed this
Agreement.

 

“Event of Insolvency” with respect to either Party shall be deemed to have
occurred if such Party: (a) voluntarily files a petition in or for bankruptcy,
reorganization or an arrangement with creditors; (b) makes a general assignment
for the benefit of creditors; (c) is adjudged bankrupt; (d) is unable or is
unwilling to pay its debts as they become due; (e) has a trustee, receiver or
other custodian appointed on its behalf; (f) has total liabilities which exceed
its total assets; or (g) is the subject of any other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding
is commenced against it, which case or proceeding is not dismissed within sixty
(60) days of filing.

 

“FDA” means the United States Department of Health and Human Services, Food and
Drug Administration.

 

“Field Alert” has the meaning set forth in Section 2.14(b) of this Agreement.

 

“First Contract Year Samples” has the meaning set forth in Section 3.1 of this
Agreement.

 

“Force Majeure” has the meaning set forth in Section 12.17 of the Agreement.

 

“FSS” means the list of prices published by the United States General Services
Administration at which the Product is to be sold to eligible federal government
agencies pursuant to 48 C.F.R. 538 et. seq., as in effect from time to time.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authorities” has the meaning set forth in Section 2.2 of this
Agreement.

 

“GPO” means group purchasing organization.

 

“Gross Profit” means [*].

 

“Gross Sales” means gross sales revenue as determined according to GAAP.

 

“Improvements” has the meaning set forth in Section 9.3(d) of this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 11.2 of this Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 11.2 of this
Agreement.

 

“Marketing Plan” has the meaning set forth in Section 2.7 of this Agreement.

 

“NDA” means New Drug Application.

 

“NDC” means NDCHealth Corporation headquartered in Atlanta, Georgia.

 

“Operating Committee” has the meaning set forth in Section 4.1 of this
Agreement.

 

“Party” means either Salix or Altana.

 

“PDMA” shall mean the Prescription Drug Marketing Act of 1987, as amended, and
the rules and regulations and guidelines promulgated thereunder as in effect
from time to time.

 

“Person” means, as applicable, an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

“PIRs” means Product Labels and Inserts (as hereinafter defined) and Promotional
Materials (as hereinafter defined) collectively.

 

“Principal Contact” has the meaning set forth in Section 2.6 of this Agreement.

 

“Product” means rifaximin, an antibiotic marketed and sold under the name
“Xifaxan.”

 

“Product Copyrights” shall mean all copyrightable subject matter included in the
Product Labels and Inserts, the Promotional Materials, and the Product training
programs and materials developed and produced in accordance with this Agreement.

 

“Product Label and Insert” means (a) all labels and other written, printed or
graphic matter affixed to any container, packaging or wrapper utilized with the
Product, or (b) any written material physically accompanying the Product,
including Product package inserts.

 

“Product Medical Inquiries” has the meaning set forth in Section 2.15 of this
Agreement.

 

“Product Profit” has the meaning set forth in Section 5.1(a) of this Agreement.

 

“Product Trademarks” means the (a) Trademark “Xifaxan™” and the registrations
thereof, (b) any other Trademarks relating to the Product and the registrations
thereof, (c) any pending or future Trademark registration applications relating
to the Products,

 

5



--------------------------------------------------------------------------------

(d) any unregistered Trademark rights relating to the Product as may exist
through use prior to or as of the date hereof, (e) any current or future
modifications or variants of any of the foregoing Trademarks, and (f) any future
Trademarks adopted by Salix for use in connection with the Product, in each case
excluding the Salix Trademark.

 

“Promotion” and “Promotional Activities” means those activities normally
undertaken by a pharmaceutical company’s sales force to implement marketing
plans and strategies aimed at encouraging the FDA approved use of a prescription
pharmaceutical product including Detailing. When used as a verb, “Promote” or
“Promoting” means engagement in such activities.

 

“Promotional Materials” has the meaning set forth in Section 2.9(a) of this
Agreement.

 

“Representative” means a pharmaceutical sales representative or any other Person
employed or engaged by Altana that is involved in the Promotion or Detailing of
the Product.

 

[*]

 

“Salix” means Salix Pharmaceuticals, Inc., a California corporation.

 

“Salix Target Physicians” means physicians and other practitioners licensed to
prescribe pharmaceutical products that are included in Salix’s current call file
list as of the Effective Date, plus any physicians and other practitioners not
in Salix’s current call file list that are categorized as gastroenterologists or
hepatologists as defined by NDC. Salix’s current list of Salix Target Physicians
is attached hereto in CD-ROM format as Appendix D. During the Co-Promotion
Period, Salix may add physicians and other practitioners to the list of Salix
Target Physicians once per calendar quarter with written approval from Altana,
not to be unreasonably withheld.

 

“Salix Trademark” shall mean any Trademark that includes the name “Salix” or one
or more of the logos identified in Appendix A, or any other Trademark under
which Salix and/or its Affiliates market and sell products in the Territory.

 

“Sample” means a standard sample unit of Product as determined, and as may be
changed from time to time by Salix, in its sole and absolute discretion, subject
to the provisions of Section 3.1(a)(iii).

 

“Second Contract Year Samples” has the meaning set forth in Section 3.1 of this
Agreement.

 

“Territory” means the United States of America and its territories and
possessions.

 

“Trademark” shall mean any trademark, trade dress, brand mark, trade name, brand
name, corporate name, logo or business symbol.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

6



--------------------------------------------------------------------------------

“Unit of Product” means a tablet, capsule or other individual dosage of Product.

 

1.2. Construction. Except where the context requires otherwise, whenever used
the singular includes the plural, the plural includes the singular, the use of
any gender is applicable to all genders and the word “or” has the inclusive
meaning represented by the phrase “and/or.” Whenever this Agreement refers to a
number of days, unless otherwise specified, such number refers to calendar days.
The headings of this Agreement are for convenience of reference only and do not
define, describe, extend or limit the scope or intent of this Agreement or the
scope or intent of any provision contained in this Agreement. The term
“including” or “includes” as used in this Agreement means including or includes
“without limiting” or “without limitation.” The wording of this Agreement shall
be deemed to be the wording mutually chosen by the Parties and no rule of strict
construction shall be applied against any Party.

 

1.3 Term. This Agreement shall commence on the Effective Date and shall continue
in full force and effect until [*], unless earlier terminated pursuant to
Section 7.1 hereof.

 

ARTICLE II

CO-PROMOTION

 

2.1 Grant of Co-Promotion Rights; Minimum Number of Details.

 

(a) Subject to the terms and conditions of this Agreement, including, without
limitation, the retained rights of Salix set forth in the immediately subsequent
sentence, Salix grants to Altana, during the Co-Promotion Period, the exclusive
right to Promote and Detail the Product to Altana Target Physicians practicing
within the Territory. The grant set forth in this Section 2.1 does not include
the right to Promote and Detail the Product or receive a Co-Promotion Fee with
respect to Salix Target Physicians, health care institutions, including
hospitals, governmental entities, managed care organizations or any Person other
than an Altana Target Physician, all of which is expressly reserved to Salix.
Furthermore, Altana shall not during the Term present a Detail to any Salix
Target Physician.

 

(b) During each Contract Year Quarter occurring during the Co-Promotion Period,
Altana shall cause its Representatives to conduct not less than [*] Detail calls
on Altana Target Physicians (the “Detail Call Threshold”). [*] shall bear the
cost and expense of all such Detail calls on Altana Target Physicians.

 

(c) Salix shall, upon delivery of reasonable advance notice to Altana sales
management, have the right to have its sales and marketing personnel accompany
Altana Representatives during their presentation of Detail calls
(“Ride-Alongs”). Salix personnel shall have the right to participate in
Ride-Alongs as often as is commercially and regulatorily reasonable under the
circumstances then in effect.

 

2.2 Continued Development; Governmental Authorities. Salix shall have the sole
right to (a) test and develop the Product, and (b) except as otherwise set forth
in the last sentence of this Section 2.2, contact and communicate with
applicable governmental and regulatory authorities (collectively, “Governmental
Authorities”) regarding the Product. Salix shall (i) use commercially reasonable
efforts to continue development of the Product and related regulatory

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

activities within the Territory, and (ii) keep Altana informed of the regulatory
status of the Product and all developments related thereto. Notwithstanding the
foregoing, Altana shall have the right to contact FDA directly with respect to
matters directly relating to (A) Altana and the performance of its obligations
under this Agreement, or (B) Altana Target Physicians, provided that Altana (1)
notifies Salix in writing in advance of any such contact, such notice to
describe the subject and nature of Altana’s proposed FDA contact and Altana’s
anticipated position, if any, (2) consults with Salix prior to such contact, and
(3) if requested by Salix, permits Salix to participate in such contact.

 

2.3 Contract Sales Organizations. Altana shall not use any contract sales
organizations or other third parties other than [*] to satisfy any or all of its
obligations under this Agreement.

 

2.4 Representatives.

 

(a) At all times during the Co-Promotion Period, Altana shall have no fewer than
two hundred fifty (250) active territories with Representatives to Promote and
Detail the Product to Altana Target Physicians within the Territory.

 

(b) Each Representative of Altana shall have satisfactorily completed the sales
training program described in Section 2.10 hereof, and be fully knowledgeable
about the Product, including its Product Label and Insert and the use of the
Promotional Materials. In addition, not less than ninety-five percent (95%) of
Altana’s Representatives shall have graduated from an accredited four (4) year
college and fifty percent (50%) of Altana’s Representatives must have been
promoting pharmaceutical products in the Territory for at least eighteen (18)
months prior to the time that such Representative commences Promoting the
Product.

 

(c) As soon as is reasonably practicable following the execution of this
Agreement, Altana shall adopt and implement a commercially reasonable sales
incentive plan covering those of its Representatives that Promote and Detail the
Product to Target Physicians. Such plan and its implementation shall comply with
all Applicable Laws.

 

(d) Salix shall procure NDC physician level prescribing data for Altana for a
twelve (12) month period starting March 1, 2005, at [*] cost and expense up to
$[*].

 

2.5. Managed Care. Salix shall be solely responsible for all aspects of managed
care in connection with the Product, including, without limitation: (a) contract
strategy, (b) contracting, (c) contract administration and claims processing,
(d) contract compliance, monitoring and auditing, (e) account management,
including P&T committee presentations, and (f) government reporting, government
program, rebate processing, FSS calculations and pricing schedules. Salix shall
communicate with Altana sales management on a quarterly basis regarding such
managed care activities.

 

2.6. Principal Contact. Each Party shall designate a principal contact
(“Principal Contact”) to deal with all day to day issues that arise during the
Co-Promotion Period and relate

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

8



--------------------------------------------------------------------------------

to this Agreement and the Promotion and Detailing of the Product to Altana
Target Physicians. The Principal Contacts shall coordinate and cooperate with
each other and shall bring all unresolved issues to the Operating Committee for
resolution. Either Party may remove and replace its designated Principal Contact
upon written notice to the other Party.

 

2.7. Marketing Plan.

 

(a) The Parties, working jointly through the Operating Committee, shall develop
a marketing plan for the Product (the “Marketing Plan”).

 

(b) Altana shall not be prohibited from undertaking Promotional Activities with
respect to the Product that are in excess of those for which Altana is
responsible under the then current Marketing Plan, provided that such excess
Promotional Activities (i) are consistent with the then current Marketing Plan,
(ii) are in compliance with Applicable Laws and industry guidance, including,
without limitation, the Accreditation Council for Continuing Medical Education
Standards for Support of Continuing Medical Education, the American Medical
Association Guidelines on Gifts to Physicians from Industry, the Pharmaceutical
Research and Manufacturers of America Code on Interactions with Healthcare
Professionals, and (iii) are undertaken and performed at the sole cost and
expense of [*].

 

(c) Altana shall train its sales force to market the Product pursuant to the
then current Marketing Plan and consistent with approved Product labeling
pursuant to and in accordance with a training program described in Section 2.10
hereof.

 

(d) Salix shall inform Altana’s Principal Contact of catalog price increases or
decreases for the Product in the Territory in sufficient time so that such
information is provided to Altana and Salix Representatives at approximately the
same time.

 

2.8. Product Management. Salix shall have sole and exclusive responsibility for
the distribution, sale, invoicing and collection of payment and accounts
receivable for and with respect to the Product. All orders for the Product shall
be subject to acceptance by Salix, which acceptance shall not be unreasonably
withheld. Salix shall have the sole and exclusive discretion to make pricing and
discounting decisions regarding the Product.

 

2.9. Promotional Materials.

 

(a) All electronic and physical advertising, promotional, educational, training
and communication materials for marketing, advertising and Promotion of the
Product to third parties including, without limitation, to Altana Target
Physicians and to Altana’s sales force (“Promotional Materials”) shall be
developed and produced by Salix. Such Promotional Materials may include, without
limitation, detail aids, file cards, premium items, reprints, and any other
promotional support items. Salix shall ensure that all Promotional Materials are
in strict compliance with all Applicable Laws.

 

(b) Altana shall, and shall cause its Representatives to (i) only use
Promotional Materials provided by Salix in connection with the Promotion of the
Product, (ii)

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

ensure that all statements and claims related to the Product, including as to
efficacy and safety, are only made in strict compliance with the PIRs, and all
Applicable Laws, including the Act, (iii) ensure that all comments about the
Product, Product competitors, other products and Salix are truthful, accurate
and in strict compliance with Applicable Laws, and (iv) not change the
Promotional Materials in any respect without the express written consent of
Salix, not to be unreasonably withheld.

 

(c) Salix shall provide Altana with Promotional Materials produced by Salix at
[*] cost and expense in quantities reasonably sufficient to allow Altana to
promote sales of the Product in accordance with the Marketing Plan then in
effect. Salix shall, at Altana’s request, provide to Altana Promotional
Materials that are consistent with the then current Marketing Plan and that are
of a quality equivalent to those provided to Salix Representatives. Without
limitation of the foregoing, Salix shall provide to Altana, for use during and
with respect to each Contract Year occurring during the Co-Promotion Period, a
total of up to [*] pieces of Promotional Materials. The initial shipment of such
Promotional Materials shall be [*] percent [*] of the [*] pieces [(*] pieces)
and shall be shipped to the Altana warehouse by March 9, 2005, by Salix and at
[*] expense. The balance of the Promotional Materials distributed after such
initial shipment shall be determined by the Operating Committee and shall be
shipped in bulk to the same Altana warehouse or other single location specified
in advance by Altana at [*] cost and expense. If the Operating Committee
determines that Altana needs additional Promotional Materials (in excess of [*]
pieces), [*] the cost to purchase such additional Promotional Materials from
Salix for an amount equal to [*]. The shipment of such additional Promotional
Materials shall be the same as described above.

 

(d) Altana shall, and shall cause its Representatives to immediately cease the
use of any Promotional Materials when instructed to do so by Salix. Upon such
instructions, all Promotional Materials in the possession or control of Altana
or its sales representatives shall be promptly returned to Salix. However, Salix
shall replace the returned Promotional Materials with comparable pieces of
similar quality and number. Further, upon expiration or earlier termination of
the Co-Promotion Period, Altana shall promptly return all Promotional Materials
in the possession or control of Altana or its Representatives.

 

(e) Each Party shall make, and shall permit its Representatives to make, only
such statements and claims regarding the Product, including as to efficacy and
safety, as are consistent with the PIRs. Without limitation to the foregoing,
each Party shall not, and shall not cause or permit its Representatives to make
any untrue or misleading statements or comments about the Product, and/or take
any action that jeopardizes, or could reasonably be expected to jeopardize the
goodwill or reputation of the other Party or its products.

 

2.10. Training; Sales Meetings.

 

(a) Salix shall train Altana’s sales managers and trainers to assist Altana in
the fulfillment of its obligations under the Co-Promotion Agreement. Such
training provided by Salix shall comply with all Applicable Laws. In connection
therewith, Salix shall provide such trainers and speakers as Salix and Altana
may deem reasonably necessary. Such trainers and speakers shall be provided by
[*]. Altana shall have the right to review and comment on training materials
from medical, legal and regulatory perspectives. Following the completion of
initial

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

10



--------------------------------------------------------------------------------

training, [*] shall be responsible for ongoing training of any and all Altana
Representatives. [*] shall bear the cost and expense of the ongoing training of
Altana Representatives. Salix shall, in addition to the aforementioned training
of Altana’s sales managers and trainers, designate and make available one (1)
individual to respond to inquiries from Altana sales managers and trainers.
Salix shall provide Altana with such training materials as Salix deems
appropriate for use in training Altana’s Representatives and in such quantities
as Altana shall reasonably require and request. Any such training materials
required for training of Altana’s Representatives prior to the Co-Promotion
Date, as determined by the Operating Committee, shall be produced and shipped
directly to the Altana Representatives by Salix at [*] cost and expense. Any
training materials required after the Co-Promotion Date shall be shipped in bulk
to a warehouse or other single location specified in advance by Altana at [*]
cost and expense. Altana shall hold in person training meetings for each
Representative of Altana prior to his or her commencement of Promotion of the
Product pursuant to this Agreement. Altana shall be responsible for and shall
ensure that each Representative is properly and thoroughly trained with respect
to all matters identified during the training of Altana sales managers and
trainers. With regard to Product-specific training of its Representatives,
Altana shall only use those Product training programs and materials provided by
Salix, as modified by Altana’s medical, legal and regulatory reviewers, with
Salix’s consent, not to be unreasonably withheld. An Altana Representative shall
not be deemed to be fully trained and may not Promote or Detail Product unless
and until such Representative has taken the Salix Product test included in the
aforementioned training materials and answered not less than [*] percent [(*]%)
of the questions correctly. Upon request from Salix, Altana shall provide
evidence and/or certification that such test results have been achieved.

 

(b) Altana shall permit representatives of Salix to attend the portions of
training, sales and other meetings of Altana with its Representatives in which
Promotion and strategies relating to the Product are discussed. At Altana’s
“launch” meeting for the Product, Salix, at [*] cost and expense, shall provide
one or more marketing, sales or medical faculty speakers.

 

2.11. Supply of Product. Salix shall use reasonable efforts to supply the
Product during the Co-Promotion Period in sufficient quantities to satisfy the
levels of Product sales forecasted in the then current Marketing Plan. Salix
shall maintain reasonable inventory levels of the Product in order to ensure
their ability to fulfill this obligation. Salix shall have the sole
responsibility and right to fill orders with respect to the Product. Altana
shall not solicit orders for the Product but, if for any reason, Altana shall
receive an order for the Product, Altana shall promptly forward to Salix any
such orders. All orders for Product shall be subject to acceptance by Salix, in
its sole discretion, which acceptance shall not be unreasonably withheld. Salix
may cancel any order for Product at any time after acceptance without incurring
any liability to Altana. Salix shall be solely responsible for responding to
requests from Target Physicians for individual patients who need the Product but
are unable to afford it. Any such request shall be forwarded by Altana to Salix
for processing. Salix shall have the sole right and responsibility for
establishing and modifying the terms and conditions of the sale of the Product,
including (a) the price at which the Product will be sold, (b) whether the
Product will be subject to trade or quantity discounts, (c) whether any discount
will be provided for payments on accounts receivable, (d) whether the Product
will be subject to rebates, returns and allowances or retroactive price
reductions, (e) the channels of distribution of the Product, and (f) whether
credit

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

11



--------------------------------------------------------------------------------

is to be granted or refused in connection with any sale of Product. In the event
that Salix fails to supply the Product as required pursuant to this Agreement
for any reason other than a Force Majeure, which such failure results in lost
sales for Altana, the Parties shall meet and attempt to negotiate a mutually
agreeable and commercially reasonable solution. If the Parties cannot reach such
an agreement within a reasonable period of time, the issue will be dealt with as
contemplated under Section 4.4 of this Agreement.

 

2.12. Product Recall and Withdrawal. Salix shall have the sole responsibility
and right with respect to any recall or withdrawal of Product, and shall bear
all costs and expenses relating thereto. At Salix’s request, where the Product
has been recalled or withdrawn from the market, Altana shall, as soon as
reasonably practical and in accordance with Applicable Law, assist Salix in
obtaining the return of any Product not in the direct possession or control of
Salix by notifying physicians who have received the Samples from Altana
Representatives and by returning to Salix Samples still in the possession of
Altana or the Altana Representatives, and Salix shall reimburse Altana for any
reasonable documented costs and expenses incurred by Altana in taking such
actions.

 

2.13. Product Return. Salix shall have the sole responsibility and right to
accept any returned Product. Altana shall not solicit the return of any Product
and shall not receive or accept any returned Product. In the event that any such
Product is inadvertently returned to Altana, Altana shall promptly ship such
Product to Salix, along with any documentation or explanation Altana receives
regarding the reason for the return, at Salix’s cost and expense.

 

2.14. Adverse Experience Reporting; Field Reports; Quality Complaints.

 

(a) Altana shall, and shall cause each of its Representatives to, provide notice
to Salix within two (2) calendar days of the time it, he or she becomes aware of
an Adverse Event associated with use of a Product (whether or not the reported
effect is (a) described in the full prescribing information or the published
literature with respect to such Product or (b) determined to be attributable to
such Product), or any information in or coming into its, his or her possession
or control concerning such Adverse Event by contacting the Medical Call Center
for Salix or by completing the adverse event report form provided by Salix and
submitting such form to Salix or its designated safety contractor. The contact
information for the Medical Call Center for Salix and Salix’s designated safety
contractor are as set forth in Appendix E, as may be updated from time to time
by Salix with prior written notice to Altana.

 

(b) Altana shall, and shall cause each of its Representatives to, notify Salix
within two (2) calendar days of the time it, he or she becomes aware of any
information that might necessitate the filing by Salix of a field alert report,
as required under 21 C.F.R. § 314.81(b)(1) (a “Field Alert”), as such regulation
may be amended from time to time, by contacting the Associate Director, Quality,
or the Medical Call Center of Salix. The contact information for the Medical
Call Center for Salix and Salix’s Associate Director, Quality are as set forth
in Appendix E, as may be updated from time to time by Salix with prior written
notice to Altana.

 

(c) Altana shall, and shall cause each of its Representatives to notify Salix
within two (2) business days of the time it, he or she becomes aware of any
Product quality complaint associated with the use of the Product by contacting
the Associate Director, Quality, or the Medical Call Center of Salix. The
contact information for the Medical Call Center for Salix and Salix’s Associate
Director, Quality are as set forth in Appendix E, as may be updated from time to
time by Salix with prior written notice to Altana.

 

12



--------------------------------------------------------------------------------

(d) Salix shall provide adverse drug experience information regarding the
Product to Altana to the extent such information is provided by Salix to its
sales representatives. Salix shall also notify Altana immediately of any formal
communication received by Salix from the FDA regarding any threatened or pending
action which may affect the safety or efficacy claims of the Product or the
continued marketing and Promotion of the Product.

 

(e) Altana shall immediately notify Salix of any information Altana receives
regarding any threatened or pending action by any Governmental Authority that
may affect the safety or efficacy claims of the Product or the continued
marketing and Promotion of the Product. Upon receipt of any such information,
Salix may consult with Altana in an effort to arrive at a mutually acceptable
procedure for taking appropriate action; provided, however, that nothing in this
Agreement shall restrict Salix’s ability to make a timely report of such matter
to any Governmental Authority or take other action that it deems to be
appropriate or required by Applicable Law.

 

2.15. Product Medical Inquiries.

 

Salix shall have the exclusive right and obligation, consistent with Applicable
Laws and Salix’s internal procedures, to respond to all questions or requests
for information about the Product made by any medical professionals or any other
person to Altana or its Representatives that (a) warrant a response beyond the
knowledge or understanding of such Representatives, or (b) are beyond the scope
of the PIRs, approved reprints or other Promotional Materials (all such
questions or requests being referred to as “Product Medical Inquiries”). Altana
shall direct its Representatives to direct all Product Medical Inquiries to
Medical Call Center of Salix or such other similar system that includes a toll
free phone number with a dedicated medical representative as Salix shall
establish from time to time. Altana shall cause its Representatives to direct
all Product Medical Inquiries in accordance with (i) this Section 2.15 and (ii)
such procedures and instructions as Salix shall communicate to Altana from time
to time hereunder.

 

2.16. Savings Clause. Neither Party shall be required to perform any obligation
under this Agreement or any Marketing Plan, or use any Promotional Materials or
otherwise engage in any activity, to the extent that such Party believes, in its
reasonable judgment and in good faith, that such obligation, use of Promotional
Materials or other activity (i) violates any Applicable Law, (ii) violates a
written corporate policy of such Party, or (iii) would have a material adverse
effect on such Party. Each Party shall promptly notify the other Party if and
when it formulates such a belief and the Parties shall discuss, in good faith,
how best to alter the relevant obligation, Promotional Material or other
activity so that it does not have the effect described in item (i), (ii) or
(iii) above.

 

13



--------------------------------------------------------------------------------

ARTICLE III

SAMPLES

 

3.1. Supply.

 

  (a) During and with respect to the Co-Promotion Period, Salix shall supply to
Altana, for use by Altana’s Representatives, Samples of Product as follows:

 

  (i) With respect to the first Contract Year occurring during the Co-Promotion
Period, [*] units of Samples (the “First Contract Year Samples”), with each unit
defined as [*] wallets with one tablet per wallet. Such Samples shall be shipped
as follows:

 

  (ii) [*] units for receipt within thirty (30) days of the Effective Date and
shall be shipped by Salix directly to Altana’s designated warehouse with such
shipping costs and expenses being borne by [*]; the rest of such Samples shall
be shipped by Salix, upon ninety (90) days’ written notice by Altana to Salix,
in bulk to a warehouse or other single location designated in advance by Altana
at [*] cost and expense.

 

  (iii) With respect to the second consecutive Contract Year occurring during
the Co-Promotion Period, [* ] units of Samples (the “Second Contract Year
Samples”). Such Samples shall be shipped by Salix in bulk to a warehouse or
other single location designated in advance by Altana at [*] cost and expense,
and as directed by Altana in writing prior to December 1, 2005, upon ninety (90)
days’ written notice by Altana to Salix.

 

  (iv) If Salix alters the sample configuration during the Co-Promotion Period,
Salix shall supply Altana with a comparable number of Sample tablets of Product.
For clarification, the total of Sample tablets for the first Contract Year is
[*] [(*] units times [*] wallet cards) and the total of Sample tablets for the
second Contract Year is [*].

 

(b) Altana shall cause its Representatives to (i) comply with all Applicable
Laws in connection with the storage, handling, transport, distribution of
Samples, and accounting for Samples, including, without limitation the PDMA, and
21 C.F.R. § 203, and (ii) comply with the provisions of the Marketing Plan.

 

(c) Altana shall store, secure, handle, transport, distribute and account for
Samples in accordance with Applicable Laws and the policies and procedures of
Altana, as same may be updated and amended from time to time upon written notice
to Salix. Such policies and procedures, as of the date of this Agreement, are
described in Appendix B.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

(d) With respect to each Contract Year occurring during the Co-Promotion Period,
Salix shall have the right, either directly or by engaging a third party (on
other than a contingency fee basis), to examine the books and records and
facilities of Altana solely as they relate to the storage, security, handling,
transport, distribution and accounting for Samples under this Section 3.1. The
purpose of such examination shall be to confirm Salix’s compliance with its
obligations under this Section 3.1. Salix may only exercise the audit right
granted pursuant to this Section 3.1 [*] with respect to each Contract Year;
provided, that Salix may also exercise the audit right granted pursuant to this
Section 3.1 if and when it believes, in its reasonable judgment, non-compliance
with the terms of Section 3.1 has occurred or is reasonably likely to occur. The
audit right granted pursuant to this Section 3.1 may only be exercised during
the normal business hours of Altana and upon not less than ten (10) days prior
written notice to Altana. During the course of any such examination, Salix or
its third party designee shall not disrupt or otherwise interfere with the
business of Altana. Salix shall provide Altana with a copy of the results of
each audit promptly after such results become available. [*] shall bear the full
cost and expense of each such audit unless an audit reveals a material failure
to comply with this Section 3.1, in which event, [*] shall bear the cost of such
audit. This Section 3.1(d) shall not be deemed to limit any other right or
remedy of either Party under this Agreement or otherwise.

 

ARTICLE IV

OPERATING COMMITTEE

 

4.1. Establishment; Purpose. Simultaneously with the execution of this
Agreement, the Parties shall establish an operating committee (the “Operating
Committee”), which shall be responsible for overseeing all aspects of Promoting
the Product to the Altana Target Physicians within the Territory.

 

4.2 Membership. The Operating Committee shall consist of [*], for a total of [*]
members. Each Party shall promptly fill any vacancy created by the resignation
or removal of any representatives appointed by such Party. Either Party may
remove and replace any of its members with or without cause.

 

4.3. Meetings; Voting. The Operating Committee shall meet not less than [*] per
Calendar Quarter during the first Contract Year and not less than [*] per
Contract Year Quarter thereafter during the Co-Promotion Period, with meetings
alternating between the offices of Salix and Altana. A representative of Salix
shall chair the Operating Committee. Decisions of the Operating Committee shall
require the affirmative vote of a [*].

 

4.4. Escalation. The failure to reach agreement on material issues shall be
referred to a designated senior executive of each of Salix and Altana for
resolution. In the event that such senior executives are unable to reach
agreement within thirty (30) days of the date of referral, then the issue or
issues in dispute will be referred to a mutually acceptable third party, whose
decision shall be final and binding.

 

4.5. Expenses. Each Party shall bear its own expenses arising out of its
participation (and the participation of its representatives) in the Operating
Committee or any other committee formed pursuant to this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

ARTICLE V

COMPENSATION

 

5.1. Co-Promotion Fee.

 

(a) Salix shall pay to Altana, within [*] days of the conclusion of each
Contract Year Quarter occurring during the Co-Promotion Period, for and with
respect to such Contract Year Quarter, an amount (a “Co-Promotion Fee”) equal to
[*] percent ([*]%) of the Product Profit for such Contract Year Quarter. For
purposes of this Agreement, “Product Profit” means [*]. For purposes of this
Agreement, “Hospital Outflow” means prescriptions written in a hospital, not
tied to a specific physician, but filled in a retail pharmacy. For
clarification, an example for calculating the Co-Promotion Fee is attached in
Appendix F. Gross Profit and Product Profit shall be calculated by Salix by
applying GAAP in a manner consistent with prior periods. For purposes of
calculating the Co-Promotion Fee, in no event shall the Gross Profit be less
than [*] percent ([*]%) of Gross Sales of the Product, as invoiced. In the event
that any part of the NDC Data Source data for a Contract Year Quarter is not
made available to Salix in time to meet the [*] day deadline contemplated above,
Salix shall utilize the available prescribing data from the first two (2)
calendar months of such Contract Year Quarter to make a good faith estimate of
the prescriptions written during the final calendar month of such Contract Year
Quarter and deliver to Altana a Co-Promotion Fee within the [*] day deadline
that is calculated based upon such estimate. Any over or underpayment thereafter
determined to have been made when full data for such Contract Year Quarter is
available shall be applied against the Co-Promotion Fee for the next Contract
Year Quarter.

 

(b) To the extent that Product Profit exceeds [*] dollars ($[*]) during any
Contract Year occurring during the Co-Promotion Period, Salix shall pay to
Altana, within [* ] days of the conclusion of such Contract Year and in addition
to the amounts payable under Section 5.1(a) above with respect to Product Profit
of up to [*] dollars ($[*]), a Co-Promotion Fee in an amount equal to [*]
percent ([*]%) of the difference between the Product Profit for such Contract
Year and [*] dollars ($[*]). In the event that any part of the NDC Data Source
data for a Contract Year is not made available to Salix in time to meet the [*]
day deadline contemplated above, Salix shall utilize the available prescribing
data from the first eleven (11)calendar months of such Contract Year to make a
good faith estimate of the prescriptions written during the final calendar month
of such Contract Year and deliver to Altana a Co-Promotion Fee within the [*]
day deadline that is calculated based upon such estimate. Any over or
underpayment thereafter determined to have been made when full data for such
Contract Year is available shall be applied against the Co-Promotion Fee for the
next Contract Year Quarter.

 

(c) Altana shall deliver the Detail Call Threshold. To the extent that Altana
fails, during and with respect to any Contract Year Quarter occurring during the
Co-Promotion Period, to conduct a number of Detail calls on Altana Target
Physicians within the Territory that is equal to or greater than the Detail Call
Threshold (the “Shortfall”), then Altana shall remedy such Shortfall by the end
of the following Contract Year Quarter (the “Remedy Period”). If Altana fails to
remedy such Shortfall within the Remedy Period, Salix may reduce any payment due
pursuant to this Section 5.1 as follows: [*]. Any such reduction shall be in
addition to, and

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

16



--------------------------------------------------------------------------------

not in lieu of any other Damages incurred by, or other remedies available to the
Parties. In no circumstance shall Altana deliver less than [*] Details in any
twelve (12) month period during the Co-Promotion Period.

 

(d) Within [*] days of the conclusion of each Contract Year occurring during the
Co-Promotion Period, Salix shall calculate the Co-Promotion Fee for such
Contract Year and shall make payment or receive credit, as appropriate, to
adjust for any overpayment or underpayment.

 

  5.2 [*]

 

  (a) [*]

 

  (b) [*]

 

  (c) [*]

 

  (d) [*]

 

  5.3 [*]

 

  (a) [*]

 

  (b) [*]

 

  (c) [*]

 

  (d) [*]

 

  (e) [*]

 

5.4. Audit Right. With respect to each (a) Contract Year occurring during the
Co-Promotion Period, and (b) [*], Altana shall have the right, either directly
or by engaging an accounting firm (on other than a contingency fee basis), to
examine the books and records of Salix solely as they relate to payments due to
Altana under this Article V. The purpose of such examination shall be to confirm
Salix’s compliance with its obligations under this Article V. Altana may only
exercise the audit right granted pursuant to this Section 5.4 [*] with respect
to each Contract Year [*]. Each such audit may only be conducted within one
hundred twenty (120) days of the conclusion of the relevant Contract Year [*].
The audit right granted pursuant to this Section 5.4 may only be exercised
during the normal business hours of Salix and upon not less than ten (10) days
prior written notice to Salix. During the course of any such examination, Altana
or its accountants shall not disrupt or otherwise interfere with the business of
Salix. Altana shall provide Salix with a copy of the results of each audit
promptly after such results become available. [*] shall bear the full cost and
expense of each such audit unless an audit reveals a deficiency in the amount
paid to Altana by Salix which is greater than [*] percent ([*]%) of the amount
found on audit to have been required to be paid, in which event, [*] shall bear
the cost of such audit.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

5.5 Promotion Expenses. Except as otherwise expressly set forth in this
Agreement, each Party shall bear and be solely responsible for all costs and
expenses incurred by it in connection with the Promotion of the Product and the
performance of its obligations under this Agreement.

 

5.6 Late Payments. Any fees due and payable to Altana under this Article V that
are not paid by Salix when due shall bear interest at the annualized rate of
[*].

 

ARTICLE VI

INFORMATION; REPORTING

 

6.1. Information. During the Co-Promotion Period, each Party shall promptly
notify the other Party of receipt of information from a Governmental Authority
that (i) raises any material concerns regarding the safety or efficacy of the
Product, or would affect the Product Label and Insert, Promotion and/or sale of
the Product, (ii) indicates a potential material liability for either Party
relating to the Product, (iii) is reasonably likely to lead to a recall or
market withdrawal of the Product, or (iv) is reasonably likely to impact the
manner in which a Party satisfies its obligations hereunder.

 

6.2 Reporting.

 

(a) Salix or its Affiliates, as the case may be, shall own all right, title and
interest in and to (i) all regulatory documentation with respect the Product and
all information contained therein and (ii) all regulatory approvals made or
granted with respect to the Product, including any NDA with respect thereto.

 

(b) Salix shall be solely responsible for the preparation, submission and
prosecution of any application, report, submission and response to any
Governmental Authorities in connection with the Product, including reporting
Adverse Events and Field Alerts; provided that when feasible, Salix shall
consult with Altana with respect to any such matter and give due consideration
to any comments provided by Altana; provided, however, that nothing herein shall
be construed to prevent Altana from complying with Applicable Law regarding PDMA
sampling as contemplated in Sections 3.1(b) and (c) herein.

 

(c) Unless required by Applicable Law, Altana shall not communicate directly
with any Governmental Authorities regarding the Product or otherwise take any
action concerning any application, registration, authorization or approval under
which the Product is sold. Altana shall notify Salix promptly of any
communications with any Government Authorities concerning the Product and shall,
to the extent permitted by Applicable Law, attach copies of all such
communications to the notice sent.

 

(d) Salix shall be solely responsible for (i) taking all actions and conducting
all communication with all third parties in respect of the Product (other than
Promotional Activities performed in accordance with the terms hereof), including
responding to all Product quality complaints in respect thereof, including
complaints related to tampering or contamination, and (ii) investigating all
Product quality complaints, Adverse Events, and Field Alerts in respect of
Product.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

(e) Altana shall, at Salix’s expense, cooperate with all of Salix’s reasonable
requests and use its best efforts to assist Salix in connection with (i)
preparing any and all such reports with Governmental Authorities, (ii) preparing
and disseminating all such communications with third parties, and (iii)
investigating and responding to any Product quality complaint or adverse event
related to the Product.

 

6.3 Audit Rights. With respect to each Contract Year occurring during the
Co-Promotion Period, Salix shall have the right by engaging a third party (on
other than a contingency fee basis), to examine the books and records of Altana
pertaining to the Product, including, without limitation, any and all Detail
reports, and the facilities of Altana to confirm Altana’s compliance with
Applicable Laws, the Marketing Plan and the terms and conditions of this
Agreement. Salix may only exercise the audit right granted pursuant to this
Section 6.3 [* (*) time] with respect to each Contract Year; provided, that
Salix may also exercise the audit right granted pursuant to this Section 6.3 if
and when it believes, in its reasonable judgment, that non-compliance with
Applicable Law, the Marketing Plan or the terms and conditions of this
Agreement, including, without limitation, any element of Cause, has occurred or
is reasonably likely to occur. The audit right granted pursuant to this Section
6.3 may only be exercised during the normal business hours of Altana and upon
not less than ten (10) days prior written notice to Altana. During the course of
any such examination, Salix or its third party designee shall not disrupt or
otherwise interfere with the business of Altana. Salix shall provide Altana with
a copy of the results of each audit promptly after such results become
available. [*] shall bear the full cost and expense of each such audit, unless
an audit reveals a material failure to comply with this Section 6.3, in which
event, [*] shall bear the cost of such audit.

 

ARTICLE VII

TERMINATION

 

7.1. Termination. Except for the provisions expressly intended to survive,
unless extended by mutual agreement of the Parties, this Agreement shall
terminate on the earliest to occur of the following:

 

  (a) Automatically at the end of the Co-Promotion Period;

 

  (b) Upon notice from Salix upon a breach by Altana of Sections 2.2, 2.9(b),
2.14, 3.1(b), 3.1(c), 5.1(c), 6.2(c), 10.2, and 12.1;

 

  (c) Upon notice from Salix following a material breach by Altana of any other
representation, warranty or covenant contained in this Agreement where such
breach remains uncured for a period of [*] days following an initial notice of
such breach from Salix, or upon notice without an opportunity to cure where
there is a repeat of such a material breach;

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

19



--------------------------------------------------------------------------------

  (d) Upon notice from Altana following a material breach by Salix of any
representation, warranty or covenant contained in this Agreement where such
breach remains uncured for a period of [*] days following an initial notice of
such breach from Altana, or upon notice without an opportunity to cure where
there is a repeat of such a material breach;

 

  (e) Upon [*] days prior written notice by either Party to the other Party;

 

  (f) By notice from a Party upon the occurrence of certain events specific to
the other Party, such as an Event of Insolvency, Change of Control, indictment
of a crime or act of moral turpitude, the debarment of the other Party or other
acts by that Party that may be injurious to the other Party’s reputation or
business; or

 

  (g) Immediately upon notice from Altana to Salix in the event that the Product
is withdrawn from the market in the Territory or Altana is otherwise prevented
or prohibited from marketing or selling the Product in the Territory, including,
without limitation, as a result of the action of any governmental agency or
authority, court injunction, supply deficiencies or interruption, or Product
safety concerns on the part of Altana or any governmental agency or authority.

 

The termination of this Agreement for the occurrence of an event described in
subsections 7.1 (b), (c), (d), (f), or (g) shall be deemed a termination for
“Cause.” Following such termination for any reason, Salix and Altana shall make
a final reconciliation of any amounts due within [*] days of the date of
termination.

 

7.2. Effect of Termination. Upon the effective date of termination or
expiration, Altana shall immediately cease, and cause its Representatives to
cease all Promotion and Detailing of the Product and discontinue the use of any
Promotional Materials and Samples. Altana shall promptly return to Salix all
Samples, all Promotional Materials, all training materials and all other
materials related to the Product. Further, Altana shall delete any and all
copies (including electronic versions and copies) of all such materials from its
possession or control.

 

ARTICLE VIII

RESTRICTIVE COVENANTS

 

8.1. Acknowledgement. The Parties recognize that as a result of their
relationship pursuant to this Agreement, each Party will acquire Confidential
Information regarding the business of the other Party which is extremely
valuable to that Party and which would be extremely detrimental if used outside
the scope of this Agreement. Such Confidential

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20



--------------------------------------------------------------------------------

Information may include information about a Party’s employees and other business
relations, in which a Party invests substantial time and resources to develop
and maintain. In recognition of the foregoing, and as material inducement to
enter into this Agreement, each Party agrees to be bound by the covenants set
forth below in this Article VIII.

 

8.2. Confidentiality. During the Co-Promotion Period and for a period of [*]
thereafter, each Party agrees to maintain the confidentiality of the
Confidential Information of the other Party at all times, and not divulge or
otherwise communicate such Confidential Information to third Parties or use it
for any purposes other than performance of its obligations under this Agreement.

 

8.3. Non-Competition. During the Co-Promotion Period, Altana shall not, and
shall cause its Affiliates not to, directly or indirectly, (a) market, Promote,
distribute, sell or accept orders for the sale of any Competing Product in the
Territory, or (b) assist or cooperate in any way with any other Person in
connection with the marketing, Promotion, distribution, selling or acceptance of
orders for the sale of any Competing Product in the Territory.

 

8.4. Non-Disparagement; Certain Actions. During the Co-Promotion Period and for
a period of [*] thereafter, (a) each Party shall not disparage the other Party,
or any products being offered by the other Party, including, without limitation,
the Product, to any Persons, including any customers or suppliers or potential
customers or suppliers, and (b) each Party shall, generally, not engage in
actions that are likely to have a material adverse effect on the other Party’s
business or products, including, without limitation, the Product.

 

8.5. Non-Solicitation. During the Co-Promotion Period and for a period of [*]
thereafter, each Party shall not, directly or indirectly, other than for
co-promotion purposes as set forth in this Agreement, solicit, entice, induce or
attempt to induce any owner of a site location, customer, supplier, licensee or
other business relation of the other Party or any of its Affiliates to cease
doing business with the other Party or such Affiliate or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the other Party or any of its Affiliates.

 

8.6. Equitable Remedies. If, at the time of enforcement of any covenants set
forth in this Article VIII, a court holds that the restrictions stated in such
covenants are unreasonable under circumstances then existing, the Parties hereto
agree that the maximum duration, scope or geographical area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law. Each Party agrees
that a breach by it or its Affiliates of the covenants set forth in this Article
VIII would cause irreparable harm to the other Party, and accordingly, the
Parties hereto agree that money damages would be an inadequate remedy for any
such breach. Therefore, in the event of a breach or threatened breach of any
such covenants, each Party, its Affiliates or any of its successors or assigns
shall, in addition to other rights and remedies existing in its favor, be
entitled to any and all equitable remedies, including, without limitation,
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the covenants set forth in this Article VIII from any
court of competent jurisdiction. The agreements in this Section 8.6 shall be in
addition, and not in lieu of any other remedies that each Party may pursue under
this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

21



--------------------------------------------------------------------------------

ARTICLE IX

INTELLECTUAL PROPERTY

 

9.1. The Product. Altana shall Promote the Product under the trademark
“Xifaxan™,” or such other Product Trademark as Salix may direct in writing.
Altana shall have the right to have its name included on Promotional Materials,
and hereby grants to Salix, during the term of this Agreement, a [*] license to
use Altana’s name for such purposes; provided, however, that Altana shall have
the opportunity to review the use of its name in advance of distribution of such
materials to any third party.

 

9.2. No Right or License. Nothing in this Agreement shall give Altana a license
to or any right, title or interest in or to the Product, the Product Trademarks,
Product Copyrights, or other intellectual property of Salix, its Affiliates or
licensors related to the Product or to any other property of Salix, its
Affiliates or licensors.

 

9.3. Ownership of Intellectual Property Rights.

 

(a) Altana acknowledges and agrees that Salix or its Affiliates, as the case may
be, are the owners of all rights, title and interest in and to the Product
Trademarks and the Product Copyrights, including any form or embodiment thereof,
and the goodwill now and hereafter associated therewith.

 

(b) Altana shall not, or knowingly cause another Person to, contest or dispute
or otherwise impair or endanger the validity of, or the rights of Salix, or any
of its Affiliates, as the case may be, in and to, the Product Trademarks, the
Product Copyrights, any part thereof, or the registrations thereof.

 

(c) Altana (upon written request of Salix) shall assist Salix in safeguarding
its full rights, title and interest in and to the Product Trademarks and Product
Copyrights.

 

(d) Salix shall own all right, title and interest in and to any and all
inventions, discoveries, know-how and other intellectual property, including any
improvements thereto, that are conceived, reduced to practice or otherwise made
by Altana or any of its employees or agents (whether solely or jointly with
others) as a result of or in connection with the performance of its obligations
under this Agreement and any patent, trade secret or other intellectual property
rights with respect thereto (collectively, the “Improvements”). Altana shall
promptly (i) disclose to Salix in writing the conception, reduction to practice
or making of any Improvements, as the same are conceived of, reduced to practice
or made, and (ii), without additional consideration, assign and transfer, and
cause each of its employees and agents to assign and transfer, to Salix or its
designee any and all right, title and interest they each may have in and to such
Improvements throughout the world.

 

(e) Altana shall not undertake any action to register or renew any of the
Product Trademarks (or any Trademark similar thereto) or Product Copyrights.
Altana shall not use or adopt any Trademark that is confusingly similar to or a
colorable imitation of, or that dilutes, any Product Trademark. If a
registration or renewal of any of the Product Trademarks or Product Copyrights
is secured by Altana, whether or not in its name, such registration or

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

22



--------------------------------------------------------------------------------

renewal, as the case may be, shall be effected solely for the benefit of Salix.
Upon termination of this Agreement or upon earlier request of Salix, any such
registrations or renewals (or any pending application therefor) shall either be
assigned to Salix, or surrendered by Altana for cancellation, as Salix shall
direct in writing. Altana shall voluntarily file with appropriate agencies any
statement required in connection with such assignment, surrender or
cancellation.

 

9.4 Infringement of Intellectual Property

 

(a) Altana shall promptly advise Salix of all cases of actual, potential or
suspected infringement of the Product Trademarks, Product Copyrights or other
intellectual property of Salix or its Affiliates or licensors that come to
Altana’s attention.

 

(b) In the event of any infringement of any Product Trademark, Product Copyright
or other intellectual property of Salix or its Affiliates or licensors by any
Person, then as between Altana and Salix, Salix, shall have the sole right (but
not the obligation) to commence, maintain or terminate, whether by settlement or
otherwise, any action to enforce its rights in such Product Trademark, Product
Copyright or other intellectual property of Salix or its Affiliates or licensors
and pursue injunctive, compensatory and other remedies and relief against such
Person. Salix shall have the right to retain all damages and other proceeds
resulting from any such actions. If Salix elects to commence any such action,
Altana shall, at [*] expense, use all reasonable efforts to assist and cooperate
with Salix as requested by Salix in such actions.

 

(c) In the event that during the Co-Promotion Period, any Person institutes
against Salix or Altana any action that alleges that the use of any Product
Trademark, Product Copyright or other intellectual property of Salix or its
Affiliates or licensors in connection with the production, marketing, sale, or
Promotion of the Product in the Territory in accordance with the terms hereof
infringes the intellectual property rights held by such Person, then as between
Altana and Salix, Salix shall have the sole right to contest, and assume
direction and control of the defense of, such action (including the right to
settle such action on terms determined by Salix in its sole discretion). If
Salix elects to defend such action, Altana shall, at [*] expense, use all
reasonable efforts to assist and cooperate with Salix as requested by Salix in
such action. If, as a result of any such action, a judgment is entered by a
court of competent jurisdiction from which no appeal can be taken or from which
no appeal is taken within the time permitted for appeal, or a settlement is
entered into by Salix or its licensors, such that any Product Trademark, Product
Copyright or other intellectual property of Salix or its Affiliates or licensors
cannot be used in connection with the production, marketing, sale, or Promotion
of the Product in the Territory without infringing the intellectual property
rights of such Person, then Salix and Altana immediately shall cease using such
Product Trademark, Product Copyright or other intellectual property of Salix or
its Affiliates or licensors in connection with the production, marketing, sale,
and Promotion of the Product in the Territory.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

ARTICLE X

REPRESENTATIONS AND WARRANTIES

 

10.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

 

(a) it is a duly organized and validly existing corporation under the laws of
its jurisdiction of incorporation;

 

(b) it has full corporate power and authority and has taken all corporate action
necessary to enter into and perform this Agreement;

 

(c) the execution and delivery of this Agreement and the performance of its
obligations hereunder do not and will not violate, conflict with, or constitute
a default under its charter or similar organization document, its by-laws, or
any applicable law, or the terms or provisions of any agreement or other
instrument to which it is a Party or by which it is bound, or any order, award,
judgment or decree to which it is a Party or by which it is bound; and

 

(d) assuming valid and binding execution by the other Party, this Agreement is
its legal, valid and binding obligation, enforceable against such Party in
accordance with its terms.

 

10.2 Debarment and Exclusion.

 

(a) Each Party hereby represents and warrants that it has not been debarred and
is not subject to debarment and that it shall not use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the Act or who is the subject
of a conviction described in such section. Each Party shall notify the other
Party in writing immediately if it or any of its sales or other Representatives
or member of its senior management is debarred or is the subject of a conviction
described in Section 306 of the Act, or if any action, suit, claim,
investigation, or legal or administrative proceeding is pending or, to the best
of that Party’s knowledge, is threatened, relating to the debarment or
conviction of that Party or any of its sales or other Representatives or member
of that Party’s senior management.

 

(b) Each Party represents that it has not been nor is it about to be excluded
from participation in the federal Medicare or Medicaid program, Maternal and
Child Health Services Block Grant, Block Grants for States for Social Services,
or State Children’s Health Insurance (collectively, “Federal Health Care
Programs”). Either Party agrees to notify the other Party within two (2)
business days of receipt of notice of intent to exclude or actual notice of
exclusion from any federal Health Care Program. If a Party receives such notice
of exclusion or is excluded from any Federal Health Care Program and fails to
notify the other Party as described herein, then the Party so failing agrees to
indemnify and hold harmless the other Party for any sanctions, penalties, or
fines incurred under the Federal Civil Monetary Penalty Law (Section 1128A of
the Social Security Act), the Health Insurance Portability and Accountability
Act of 1996, or the Balanced Budget Act of 1997, as a result of this Agreement.

 

10.3 Infringement. Salix hereby represents and warrants to Altana that (a) the
manufacture, use and sale of the Product by Salix, and (b) the exercise by
Altana of its rights granted to Altana by Salix under this Agreement, when such
rights are exercised in conformity with the terms and conditions of this
Agreement, do not, and during the term of this Agreement, will not infringe or
otherwise violate any patent, trademark, copyright, trade secret or other
intellectual property right of a third party.

 

24



--------------------------------------------------------------------------------

10.4 Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY AGREES THAT THE
FOREGOING REPRESENTATIONS AND WARRANTIES CONSTITUTE SUCH PARTY’S SOLE AND
EXCLUSIVE REPRESENTATIONS AND WARRANTIES UNDER THIS AGREEMENT. EACH PARTY, WITH
RESPECT TO ITS OWN PRODUCTS, MAKES NO, AND DISCLAIMS ANY, WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE OR MERCHANTABILITY AND ANY WARRANTY AGAINST
INTERFERENCE WITH QUIET ENJOYMENT OR AGAINST INFRINGEMENT. NO ORAL, OR WRITTEN
INFORMATION OR ADVICE GIVEN BY SUCH PARTY SHALL CREATE A WARRANTY OR IN ANY WAY
INCREASE THE SCOPE OF THE AFOREMENTIONED REPRESENTATIONS AND WARRANTIES. EXCEPT
FOR THE WARRANTIES SET FORTH ABOVE, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ALL
EXPRESS WARRANTIES, IF ANY, MADE BY SUCH PARTY. THE FOREGOING EXCLUSIONS AND
DISCLAIMERS ARE AN ESSENTIAL PART OF THIS AGREEMENT.

 

ARTICLE XI

INDEMNIFICATION

 

11.1 Indemnification Rights.

 

(a) Altana shall indemnify, defend and hold harmless Salix and its officers,
directors, partners, shareholders, employees and agents from and against any and
all Damages arising out of or relating to (i) any breach of any covenant or
undertaking of Altana, including, without limitation, any failure to obtain or
maintain requisite approvals or licenses, and/or any failure to comply with
Applicable Laws, including, without limitation, those prohibiting the
“off-label” Promotion of the Product by Altana or its Representatives, (ii) the
inaccuracy or breach of any representation or warranty made by Altana, (iii) the
gross negligence or willful misconduct of Altana or its Representatives, or (iv)
any claim or action of a third Party arising out of the performance of this
Agreement by Altana or its Representatives.

 

(b) Salix shall indemnify, defend and hold harmless Altana and its Affiliates,
officers, directors, partners, shareholders, employees and agents from and
against any Damages arising out of or relating to (i) any breach of any covenant
or undertaking of Salix, including, without limitation, any failure to obtain or
maintain requisite approvals or licenses or any failure to comply with
Applicable Laws, including, without limitation, those prohibiting the
“off-label” Promotion of the Product by Salix or its Representatives, (ii) the
inaccuracy or breach of any representation or warranty made by Salix, (iii) the
gross negligence or willful misconduct of Salix or its Representatives, or (iv)
any claim or action of a third Party arising out of the performance of this
Agreement by Salix or its Representatives.

 

11.2. Notice and Control of Litigation. If any claim or liability is asserted in
writing against a Party entitled to indemnification under Section 11.1 (the
“Indemnified Party”) which would give rise to a claim under this Section 11, the
Indemnified Party shall notify the person providing the indemnity (“Indemnifying
Party”) in writing of the same within ten (10) days of receipt of such written
assertion of a claim or liability. The Indemnifying Party shall have the right
to defend the claim and control the defense, settlement and prosecution of any
litigation,

 

25



--------------------------------------------------------------------------------

provided that, unless the Indemnified Party otherwise agrees in writing, the
Indemnifying Party may not settle the claim if such settlement does not include
a complete and unconditional release of the Indemnified Party. The Indemnified
Party shall have the right to participate, but not control, any such defense or
settlement at its expense. If the Indemnifying Party, within fifteen (15) days
after notice of such claim, fails to undertake to defend such claim, the
Indemnified Party will (upon further notice to the Indemnifying Party) have the
right to undertake the defense, compromise or settlement of such claim on behalf
of and for the account and risk of the Indemnifying Party, subject to the right
of the Indemnifying Party to assume the defense of such claim at any time prior
to settlement, compromise or final determination thereof. All Parties agree to
cooperate as reasonably necessary in the defense of such matters. Should the
Indemnified Party fail to notify the Indemnifying Party in the time required
above, the Indemnified Party shall not be entitled to indemnification for such
claim to the extent that the Indemnified Party’s failure to notify in the time
required above materially adversely affects the Indemnifying Party’s ability to
defend such matter.

 

ARTICLE XII

GENERAL

 

12.1 Compliance with Laws. Each of the Parties covenants to the other that it
shall comply with all Applicable Laws in connection with the performance of its
obligations under this Agreement. Unless prohibited by Applicable Laws, each of
the Parties will promptly share with the other Party any correspondence received
by the first Party from a Governmental Entity that is relevant to this
Agreement.

 

12.2 Insurance. Each Party shall maintain such commercial insurance policies
relating to its representations, warranties, covenants and obligations under
this Agreement as are consistent with industry standards and maintained by
similarly situated Persons.

 

12.3 Independent Contracting Parties. None of the provisions of this Agreement
are intended to create nor shall be deemed or construed to create any
partnership between Salix and Altana other than that of independent entities
contracting with each other hereunder solely for the purpose of effecting the
provisions of this Agreement. Neither Party is authorized to represent the other
for any purpose whatsoever without the prior consent of the other. In no event
shall this Agreement be construed as establishing a partnership or joint venture
or similar relationship between the Parties hereto, and nothing herein shall
authorize either Party to act as agent for the other, except to the extent
herein provided. Each Party shall be liable for its own debts, obligations, acts
and omissions, including the payment of all required withholding, social
security and other taxes and benefits with respect to its employees.

 

12.4 Publicity. No announcement or press release shall be issued by Salix or
Altana concerning this Agreement or the transactions contemplated herein without
the prior written consent of the other Party approving the form and content of
such disclosure, such consent not to be unreasonably withheld. Notwithstanding
the foregoing, a Party may make any public disclosure to the extent that it
believes, in its reasonable business judgment, that such disclosure is required
by Applicable Laws or any listing or trading agreement or rules concerning its
publicly traded securities, in which case, if permitted pursuant to Applicable
Laws and any applicable listing or trading agreement or rules, the disclosing
Party will use its commercially reasonable efforts to advise the other Party
prior to making the disclosure. The Parties further agree that a press release
in substantially the form attached hereto as Appendix C may be issued by Salix
to announce the execution of this Agreement.

 

26



--------------------------------------------------------------------------------

12.5 Notices. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon a Party hereto to be effective shall be in
writing (including by telecopy), and shall be deemed to have been duly given or
made (a) when delivered by hand, (b) in the case of facsimile, upon electronic
confirmation of receipt, or (c) in the case of a nationally recognized overnight
courier service, one (1) Business Day after delivery to such courier service,
addressed, in the case of each Party hereto, at its address specified below, or
to such other address as may be designated by any Party in a written notice to
the other Parties hereto. Either Party may change its address or facsimile
number for purposes of receiving notices hereunder by giving notice in writing
to the other Party pursuant to this Section 12.5.

 

If to Salix:

 

Salix Pharmaceuticals, Inc.

8540 Colonnade Center Drive, Suite 501

Raleigh, NC 27615

Attn: Chief Executive Officer

Facsimile: 919-862-1095

 

With a copy to:

 

Salix Pharmaceuticals, Inc.

8540 Colonnade Center Drive, Suite 501

Raleigh, NC 27615

Attn: General Counsel

Facsimile: 919-862-1095

 

If to Altana:

 

Altana Pharma US, Inc.

210 Park Avenue

Florham Park, NJ 07932

Attn: President

Facsimile: 973-236-9675

 

With a copy to:

 

Altana Pharma US, Inc.

210 Park Avenue

Florham Park, NJ 07932

Attn: General Counsel

Facsimile: 973-377-1846

 

12.6 Books and Records. Salix and Altana shall maintain appropriate books of
account and records relating to the performance of this Agreement and each of
their other obligations hereunder, which books of account and records shall be
accessible, for inspection by the other Party, as applicable, at any time during
normal business hours.

 

27



--------------------------------------------------------------------------------

12.7 Governing Law. This Agreement and the rights and obligations of the Parties
hereunder shall be construed in accordance with and be governed by the laws of
the State of Delaware (without giving effect to the principles thereof relating
to conflicts of law). Any legal action or proceeding pursuant to this Agreement
may be brought in the state courts of the State of Delaware or the federal
courts located in, or having jurisdiction with respect to the State of Delaware,
and, by execution and delivery of this Agreement, each of the Parties hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts.

 

12.8 Amendments; Waivers. This Agreement may not be amended, supplemented or
modified except pursuant to the written agreement of both Parties. Unless set
forth in writing by the Party, no failure, delay or course of dealing on the
part of such Party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Agreement by a Party
preclude the exercise of any other right, power or privilege of such Party. Any
term or condition of this Agreement may be waived at any time by the Party that
is entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the Party
waiving such term or condition. No waiver by any Party of any term or condition
of this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a waiver of the same or any other term or condition of this
Agreement on any future occasion. No notice to, or demand on, a Party in any
case shall entitle such Party to any other or further notice or demand in
similar or other circumstances.

 

12.9 Attorneys’ Fees. Should Salix or Altana retain counsel for the purpose of
enforcing or preventing breach of any provision of this Agreement, including,
without limitation, to instituting any action or proceeding to enforce any
provision of this Agreement, for damages by reason of any alleged breach of any
provision of this Agreement, for a declaration of such Party’s rights or
obligations under this Agreement or for any other judicial remedy, then, if the
matter is settled by judicial determination or arbitration, [*].

 

12.10 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by
Applicable Law. Without limiting the generality of the foregoing sentence, to
the extent that any provision of this Agreement is prohibited or ineffective
under the Applicable Laws, this Agreement shall be considered amended to the
smallest degree possible in order to make the Agreement effective under the
Applicable Laws.

 

12.11 Third Party Beneficiaries. The provisions of this Agreement are not
intended legally to benefit or be enforceable by any Person who is not a Party
to this Agreement (such as any contract holder, service provider, creditor,
person who otherwise has any claim against any Party to this Agreement), and no
such Party shall obtain any right under any such provisions or shall by reason
of such provisions make any claim against a Party to this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

28



--------------------------------------------------------------------------------

12.12 Successors and Assigns. Neither Party may assign its rights or obligations
pursuant to this Agreement to any other Person, including by operation of law,
without the prior written consent of the other Party; provided, however, that,
notwithstanding the foregoing, either Party may assign this Agreement (i) to a
parent, subsidiary or Affiliate, (ii) as part of a merger, consolidation or
other structural transaction, or (iii) as part of a sale of substantially all of
its assets; provided, further that, in the event of any such permitted
assignment, the assigning Party shall give Notice to the other Party to the
extent permitted by Applicable Laws and shall remain liable, jointly and
severally with the assignee for the performance by such assignee under this
Agreement. Each and all of the covenants, terms, provisions and agreements
contained in this Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their permitted successors and assigns.

 

12.13 Further Assurances; Cooperation. Each of the Parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, giving
any notices to, or making any filings with, any Governmental Entity or any other
Person) as may be reasonably required or desirable to carry out or to perform
the provisions of this Agreement.

 

12.14 Survival. Except as otherwise agreed to by the Parties in writing, the
following provisions shall survive any termination of this Agreement: 3.1(d),
5.3, 5.4, 6.3, Article 8, Article 10 and Article 11.

 

12.15 Cumulative Remedies. The rights and remedies of the Parties under this
Agreement are cumulative and not exclusive and accordingly, are in addition to,
and not in lieu of any other rights and remedies of the Parties at law or in
equity.

 

12.16 Facsimile; Counterparts. This Agreement may be executed by any of the
Parties via facsimile. Facsimile transmissions of any executed original document
and/or retransmission of any executed facsimile transmission shall be deemed to
be the same as the delivery of an executed original. At the request of any Party
hereto, the other Party shall confirm facsimile transmissions by executing
duplicate original documents and delivering the same to the requesting Party.
This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

12.17 Force Majeure. No party shall be liable for any failure to perform its
obligations in connection with any action described in this Agreement, if such
failure results from any act of God, riot, war, civil unrest, flood, earthquake,
or other cause beyond such party’s reasonable control (including any mechanical,
electronic, or communications failure, but excluding failure caused by a party’s
financial condition or negligence) (a “Force Majeure”).

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SALIX PHARMACEUTICALS, INC. By:  

/s/ Carolyn J. Logan

--------------------------------------------------------------------------------

Name:   Carolyn J. Logan Title:   President & CEO ALTANA PHARMA US, INC. By:  

/s/ George W. Cole

--------------------------------------------------------------------------------

Name:   George W. Cole Title:   President

 

30



--------------------------------------------------------------------------------

Appendix A

 

Salix List of Trademarks and Logos

 

 

 

 

LOGO [g45492image001.jpg]

 

 

 

 

LOGO [g45492image002.jpg]

 

31



--------------------------------------------------------------------------------

LOGO [g45492image003.jpg]

 

LOGO [g45492image004.jpg]

 

32



--------------------------------------------------------------------------------

Appendix B

 

Sample Policies and Procedures

 

[*] Sample Accountability & Procedure Handbook

 

Memo dated [*] from [*] to [*] sales representatives regarding Prescription Drug
Sample Transfers

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

33



--------------------------------------------------------------------------------

Appendix C

 

Press Release

 

FOR IMMEDIATE RELEASE

 

Contact:    Adam C. Derbyshire    Mike Freeman      Senior Vice President and   
Director, Investor Relations and      Chief Financial Officer    Corporate
Communications      919-862-1000    919-862-1000

 

SALIX PHARMACEUTICALS ANNOUNCES XIFAXAN™ CO-PROMOTION

 

ALTANA Pharma US to Focus on Primary Care Physicians

 

RALEIGH, NC, February x, 2005 - Salix Pharmaceuticals, Ltd. (Nasdaq:SLXP) today
announced that the Company has entered into a co-promotion agreement with ALTANA
Pharma US, Inc. to promote XIFAXAN™ (rifaximin) tablets 200mg.

 

Under the terms of the agreement, ALTANA Pharma US will utilize one of its sales
forces with approximately 250 representatives to promote XIFAXAN to the primary
care physician market, which includes family practice, general practice and
certain internal medicine physicians. This ALTANA sales force currently promotes
Protonix® (pantoprazole) for the treatment of erosive gastroesophageal reflux
disease (GERD) as part of a co-promotion agreement with Wyeth. Protonix is the
most successful product of the ALTANA Pharma group with worldwide market sales
of more than $3 billion in 2004. XIFAXAN is a nonsystemic,
gastrointestinal-selective, oral antibiotic for the treatment of travelers’
diarrhea caused by noninvasive strains of E. coli in patients 12 years of age
and older.

 

Commenting on the agreement, Carolyn Logan, President and Chief Executive
Officer, Salix, stated, “We are very pleased with the opportunity this
co-promotion provides for us to capture a greater share of the market for
XIFAXAN. ALTANA Pharma is currently detailing one gastrointestinal product on
the US market to primary care physicians, and XIFAXAN represents an excellent
addition to their product offering to this target audience. This co-promotion
will

 

34



--------------------------------------------------------------------------------

allow Salix to continue to focus its sales efforts on its primary target
audience – gastroenterologists – while at the same time allowing ALTANA Pharma
the opportunity to expand the XIFAXAN market by generating exposure to its
target audience - primary care physicians.”

 

Alan Birtchet, Vice President, Sales, ALTANA Pharma US, stated, “ALTANA Pharma
is excited with the opportunity to co-promote XIFAXAN. We are focused on growing
our business by means of diversifying our product portfolio in selected
therapeutic areas. This agreement should serve as an excellent opportunity for
our primary care sales force to expand our current gastroenterology business.”

 

Financial terms of the agreement were not disclosed.

 

Salix Pharmaceuticals, Ltd., headquartered in Raleigh, North Carolina, develops
and markets prescription pharmaceutical products for the treatment of
gastrointestinal diseases. Salix’s strategy is to in-license late-stage or
marketed proprietary therapeutic drugs, complete any required development and
regulatory submission of these products, and market them through the Company’s
100-member gastroenterology specialty sales and marketing team. XIFAXAN™
(rifaximin) tablets 200 mg are indicated for the treatment of patients (³12
years of age) with travelers’ diarrhea caused by noninvasive strains of
Escherichia coli. XIFAXAN should not be used in patients with diarrhea
complicated by fever or blood in the stool or diarrhea due to pathogens other
than Escherichia coli. XIFAXAN should be discontinued if diarrhea symptoms get
worse or persist more than 24-48 hours and alternative antibiotic therapy should
be considered. In clinical trials, XIFAXAN was generally well tolerated. The
most common side effects (vs. placebo) were flatulence 11.3% (vs. 19.7%),
headache 9.7% (vs. 9.2%), abdominal pain 7.2% (vs. 10.1 %) and rectal tenesmus
7.2% (vs. 8.8%).

 

ALTANA Pharma US, Inc. is a US subsidiary of ALTANA Pharma AG, the
pharmaceutical division of ALTANA AG, which is headquartered in Konstanz,
Germany. ALTANA Pharma concentrates on innovative pharmaceutical products in
therapeutics, imaging and OTC medication. Therapeutics, the most important
business area, is based on prescription drugs for gastrointestinal, respiratory
and cardiovascular indications.

 

35



--------------------------------------------------------------------------------

For full prescribing information on Xifaxan, please visit www.salix.com.

 

Salix trades on the Nasdaq National Market under the ticker symbol “SLXP”.

 

For more information please contact the Company at 919-862-1000 or visit our web
site at www.salix.com. Information on our web site is not incorporated in our
SEC filings.

 

XIFAXAN™ is licensed from Alfa Wassermann SpA.

 

PROTONIX® is a registered trademark of Wyeth.

 

###

 

Please Note: This press release contains forward-looking statements regarding
future events. These statements are just predictions and are subject to risks
and uncertainties that could cause the actual events or results to differ
materially. These risks and uncertainties include market acceptance for approved
products, management of rapid growth, intellectual property risks, and the need
to acquire additional products. The reader is referred to the documents that the
Company files from time to time with the Securities and Exchange Commission.

 

36



--------------------------------------------------------------------------------

Appendix D

 

Salix Target Physicians

 

[*]

 

[*]    Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

37



--------------------------------------------------------------------------------

Appendix E

 

Salix Regulatory Reporting Contacts

 

The Medical Call Center:

 

MedCom Solutions, LLC

1900 Powell Street, Suite 880

Emeryville, CA 94608

Phone: 510-595-8289

Fax: 510-595-8183

 

Drug Safety contractor:

 

Drug Safety Alliance, Inc.

3001 Academy Road, Suite 300

Durham, NC 27707

Phone: 919-401-8003

Fax: 919-401-5644

Email: cstokes@drugsafetyalliance.com

Attention: Cathy Stokes

 

Associate Director, Quality, Salix

 

Teresa Roberts

Associate Director, Quality

Salix Pharmaceuticals, Inc.

8540 Colonnade Center Drive, Suite 501

Raleigh, NC 27615

Phone: 919-862-1067

Fax: 919-862-1095

Email: teresa.roberts@salix.com

 

38



--------------------------------------------------------------------------------

Appendix F

 

Sample Co-Promotion Fee Calculation

 

[*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

39